IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

NORTH BAY ELECTRONICS,              NOT FINAL UNTIL TIME EXPIRES TO
INC.,                               FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-2752
v.

INTEGRITY OF TAMPA BAY,
LLC,

      Appellee.

_____________________________/

Opinion filed January 6, 2015.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Charles W. Gerdes and Brandon S. Vesely, of Keane, Reese, Vesely & Gerdes,
P.A., St. Petersburg, for Appellant.

Ginger Barry Boyd, of Broad and Cassel, Destin, and Kenneth G. M. Mather, of
Gunster, Yoakley & Stewart, P.A., Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.